COMMON STOCK AND WARRANT PURCHASE AGREEMENT

Between

Vitro Diagnostics, Inc.

and

The undersigned Investors

COMMON STOCK AND WARRANT PURCHASE AGREEMENT dated as of January 31, 2008 (the
"Agreement"), between the Investors set forth on the signature page hereto (the
"Investor"), and Vitro Diagnostics, Inc., a corporation organized and existing
under the laws of the State of Nevada (the "Company").

WHEREAS

, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investors, and the
Investors shall purchase pro-rata, as set forth on the signature page hereof,
(i) Common Stock (as defined below), and (ii) Warrants (as defined below).



WHEREAS

, such investments will be made in reliance upon the provisions of Section 4(2)
("Section 4(2)") of the United States Securities Act of 1933, as amended, and
Regulation D ("Regulation D") and the other rules and regulations promulgated
thereunder (the "Securities Act"), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments in the securities to be made hereunder.



NOW, THEREFORE

, the parties hereto agree as follows:





Certain Definitions

"Capital Shares" shall mean the Common Stock and any shares of any other class
of common stock whether now or hereafter authorized, having the right to
participate in the distribution of earnings and assets of the Company.

"Capital Shares Equivalents" shall mean any securities, rights, or obligations
that are convertible into or exchangeable for or give any right to subscribe for
any Capital Shares of the Company or any warrants, options or other rights to
subscribe for or purchase Capital Shares or any such convertible or exchangeable
securities.

"Common Stock" shall mean the Company's common stock, $0.001 par value per
share, to be purchased by Investor under the Agreement.

"Damages" shall mean any loss, claim, damage, judgment, penalty, deficiency,
liability, costs and expenses (including, without limitation, reasonable
attorney's fees and disbursements and reasonable costs and expenses of expert
witnesses and investigation).

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

"First Closing Date" shall mean the date on which all conditions to the First
Closing have been satisfied (as defined in Section 2.1 (f) hereto) and the First
Closing shall have occurred.

"Fourth Closing Date" shall mean the date on which all conditions to the Fourth
Closing have been satisfied (as defined in Section 2.1 (i) hereto) and the
Fourth Closing shall have occurred.

"Legend" shall mean the legend set forth in Section 9.1.

"Market Price" on any given date shall mean the volume weighted average bid
price on the Principal Market (as reported by Bloomberg L.P.) of the Common
Stock on the five (5) Trading Days ending on the Trading Day immediately prior
to the date for which the Market Price is to be determined.

"Material Adverse Effect" shall mean any effect on the business, operations,
properties, prospects, or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a
whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise interfere with the ability of the Company to enter into and perform
any of its obligations under this Agreement in any material respect.

"Outstanding" when used with reference to shares of Common Stock or Capital
Shares (collectively the "Shares"), shall mean, at any date as of which the
number of such Shares is to be determined, all issued and outstanding Shares,
and shall include all such Shares issuable in respect of outstanding scrip or
any certificates representing fractional interests in such Shares; provided,
however, that "Outstanding" shall not mean any such Shares then directly or
indirectly owned or held by or for the account of the Company.

"Person" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Principal Market" shall mean the OTC Bulletin Board, the American Stock
Exchange, the New York Stock Exchange, the NASDAQ Stock Exchange Capital
Markets, or the NASDAQ Stock Exchange Global Market, whichever is at the time
the principal trading exchange or market for the Common Stock.

"Purchase Price" shall mean $125,000.

"Regulation D" shall have the meaning set forth in the recitals of this
Agreement.

Section 1.16. "SEC" shall mean the United States Securities and Exchange
Commission.

"Second Closing Date" shall mean the date on which all conditions to the Second
Closing have been satisfied (as defined in Section 2.1(g) hereto) and the Second
Closing shall have occurred.

"Section 4(2)" shall have the meaning set forth in the recitals of this
Agreement.

"Securities Act" shall have the meaning set forth in the recitals of this
Agreement.

"SEC Documents" shall mean each report or proxy statement filed by the Company
with the SEC pursuant to the Exchange Act since (and including) the filing of
its annual report on Form 10-KSB for the fiscal year ending October 31, 2006
through the date hereof and available through the SEC's EDGAR system.

"Shares" shall mean the Company's Common Stock, $0.001 par value.

"Third Closing Date"

shall mean the date on which all conditions to the Third Closing have been
satisfied (as defined in Section 2.1(h) hereto) and the Third Closing shall have
occurred.



"Trading Day" shall mean any day during which the Principal Market at such day
shall be open for business.

"Unit" shall mean one (1) share of Common Stock and eight-tenths (8/10) of one
warrant, each warrant exercisable to purchase one (1) additional share of Common
Stock.

"Unit Purchase Price" shall mean $0.10

"A Warrant(s)

" shall mean the warrant substantially in the form of Exhibit B to be issued to
the Investor hereunder, each warrant granting the Investor the right to acquire
for a period of 90 days from the date of the First Closing (i) one share of
Common Stock and (ii) one-half B Warrant, at an exercise price of $0.125.

"B Warrant(s)" shall mean the warrant substantially in the form of Exhibit C to
be issued to the Investor upon exercise of the A Warrants, each B Warrant
granting to the Investor the right to acquire for a period of seven months from
the First Closing Date, subject to Investor's exercise of the A Warrants, (i)
one share of Common Stock and (ii) one C Warrant, at a price of $0.25.

"C Warrant(s)" shall mean the warrant substantially in the form of Exhibit D to
be issued to the Investor upon exercise of the B Warrants, each C Warrant
granting to the Investor the right to acquire for a period of ten months from
the First Closing Date, subject to Investor's exercise of the B Warrants, one
share of Common Stock at a price of $0.25.

"Warrant Shares"

shall mean all shares of Common Stock issued or issuable pursuant to exercise of
the A, B and C Warrants.





Purchase and Sale of Common Stock and Warrants

Investment.

Upon the terms and subject to the conditions set forth herein, the Company
agrees to sell, and the Investor agrees to purchase, for an aggregate Purchase
Price of $125,000, an aggregate of 1,250,000 shares of Common Stock and
1,000,000 A Warrants. The Investor shall purchase the Units in the proportions
set forth on the signature page of this Agreement.

Upon satisfaction of the conditions set forth in Section 2.1(f), the First
Closing shall occur at the offices of the Investor at which the Company shall
deliver, or caused to be delivered within 3 business days, certificates
representing the Common Stock and the Warrants contained in the Units to the
Investor and Investor shall pay to the Company, by wire transfer or bank check,
$125,000 (after all fees have been paid as set forth in this Agreement).

Upon the satisfaction of the conditions set forth in Section 2.1(g), the Second
Closing shall occur at the offices of the Investor at which the Company shall
deliver, or caused to be delivered within 3 business days, certificates
representing 1,000,000 shares of Common Stock and 500,000 B Warrants issuable
upon exercise of the A warrants, and Investor shall pay to the Company $125,000,
representing the aggregate purchase price of the A Warrant Shares and B
Warrants.

Upon the satisfaction of the conditions set forth in Section 2.1(h), the Third
Closing shall occur at the offices of the Investor at which the Company shall
deliver, or caused to be delivered, certificates representing 500,000 shares of
Common Stock and 500,000 C Warrants issuable upon exercise of the B Warrants,
and Investor shall pay to the Company $125,000, representing the aggregate
purchase price of the B Warrant Shares and C Warrants.

Upon the satisfaction of the conditions set forth in Section 2.1(i), the Fourth
Closing shall occur at the offices of the Investor at which the Company shall
deliver, or caused to be delivered, certificates representing 500,000 shares of
Common Stock issuable upon exercise of the C Warrants, and Investor shall pay to
the Company $125,000, representing the aggregate purchase price of the C
Warrants. Upon satisfaction of the conditions described above, the Investor
shall be obligated to exercise the warrants and purchase the Warrant Shares at
the Second, Third and Fourth Closings in the same proportion as they acquired
the Units at the First Closing.

The First Closing is subject to the satisfaction of the following conditions:

acceptance and execution by the Company and by the Investor of this Agreement
and all Exhibits hereto;

all representations and warranties of the Investor contained herein shall remain
true and correct as of the First Closing Date, and all covenants required of the
Investor to perform, satisfy or comply with shall have been fully complied with
or performed in all material respects as of the First Closing Date (as a
condition to the Company's obligations);

all representations and warranties of the Company contained herein shall remain
true and correct as of the First Closing Date, and all covenants required of the
Company to perform, satisfy or comply with shall have been fully complied with
or performed in all material respects as of the First Closing date (as a
condition to the Investor's obligations);

the Company shall have obtained all permits and qualifications required by any
state for the offer and sale of the Common Stock and the Warrants, or shall have
the availability of exemptions therefrom;

the sale and issuance of the Common Stock and Warrants hereunder, and the
proposed issuance by the Company to the Investor of the Warrant Shares upon the
exercise thereof shall be legally permitted by all laws and regulations to which
the Investor and the Company are subject and there shall be no ruling, judgment
or writ of any court prohibiting the transactions contemplated by this
Agreement;

The Second Closing is subject to the satisfaction of the following conditions:

all representations and warranties of the Investor contained herein shall remain
true and correct as of the Second Closing Date, and all covenants required of
the Investor to perform, satisfy or comply with shall have been fully complied
with or performed in all material respects as of the Second Closing Date (as a
condition to the Company's obligations);

all representations and warranties of the Company contained herein shall remain
true and correct as of the Second Closing Date, and all covenants required of
the Company to perform, satisfy or comply with shall have been fully complied
with or performed in all material respects as of the Second Closing date (as a
condition to the Investor's obligations);

the conditions set forth in Sections 2.1(g)(iv) and (v) remain true and correct
as of the Second Closing Date;

the Company shall not have filed a voluntary petition in bankruptcy in any court
pursuant to any statutes, either of the United States or of any state, or a
petition for reorganization, or for the appointment of a receiver or trustee of
all or a substantial portion of the Company's property, or if the Company makes
any assignment for or petitions for or enters into an arrangement for the
benefit of creditors, or shall have become subject to an involuntary petition in
bankruptcy which petition is not discharged within sixty (60) days thereafter.

either (i) the Company shall have established, by the delivery to Investor of
invoices, shipping documents or similar evidence, that it has delivered for
evaluation the SC-derived beta islets to one or more potential customers, or
(ii) Investor voluntarily agrees to exercise the A Warrants.

The Third Closing is subject to the satisfaction of the following conditions:

all representations and warranties of the Investor contained herein shall remain
true and correct as of the Third Closing Date, and all covenants required of the
Investor to perform, satisfy or comply with shall have been fully complied with
or performed in all material respects as of the Third Closing Date (as a
condition to the Company's obligations);

all representations and warranties of the Company contained herein shall remain
true and correct as of the Third Closing Date, and all covenants required of the
Company to perform, satisfy or comply with shall have been fully complied with
or performed in all material respects as of the Third Closing date (as a
condition to the Investor's obligations);

the conditions set forth in Sections 2.1(h)(iv) and (v) remain true and correct
as of the Third Closing Date;

the Company shall not have filed a voluntary petition in bankruptcy in any court
pursuant to any statutes, either of the United States or of any state, or a
petition for reorganization, or for the appointment of a receiver or trustee of
all or a substantial portion of the Company's property, or if the Company makes
any assignment for or petitions for or enters into an arrangement for the
benefit of creditors, or shall have become subject to an involuntary petition in
bankruptcy which petition is not discharged within sixty (60) days thereafter.

either (i) the Company shall have established, by the delivery to Investor of
invoices, shipping documents or similar evidence, that it had consummated sales
of the SC-derived beta islets resulting in net revenues of at least $30,000
during the three month period ending July 31, 2008, or (ii) Investor voluntarily
agrees to exercise the B Warrants.

The Fourth Closing is subject to the satisfaction of the following conditions:

all representations and warranties of the Investor contained herein shall remain
true and correct as of the Fourth Closing Date, and all covenants required of
the Investor to perform, satisfy or comply with shall have been fully complied
with or performed in all material respects as of the Fourth Closing Date (as a
condition to the Company's obligations);

all representations and warranties of the Company contained herein shall remain
true and correct as of the Fourth Closing Date, and all covenants required of
the Company to perform, satisfy or comply with shall have been fully complied
with or performed in all material respects as of the Fourth Closing date (as a
condition to the Investor's obligations);

the conditions set forth in Sections 2.1(i)(iv) and (v) remain true and correct
as of the Fourth Closing Date;

the Company shall not have filed a voluntary petition in bankruptcy in any court
pursuant to any statutes, either of the United States or of any state, or a
petition for reorganization, or for the appointment of a receiver or trustee of
all or a substantial portion of the Company's property, or if the Company makes
any assignment for or petitions for or enters into an arrangement for the
benefit of creditors, or shall have become subject to an involuntary petition in
bankruptcy which petition is not discharged within sixty (60) days thereafter.

either (i) the Company shall have established, by the delivery to Investor of
invoices, shipping documents or similar evidence, that it had consummated sales
of the SC-derived beta islets resulting in net revenues of at least $100,000
during the three month period ending October 31, 2008, or (ii) Investor
voluntarily agrees to exercise the C Warrants.

Financing Fee. The Investor shall be entitled to a Financing Fee equal to 2% of
the aggregate purchase price of all Securities purchased hereunder. The
Financing Fee shall be payable concurrently with each Closing Date. At the
option of Investor, the Financing Fee may be deducted from the amounts due at
each Closing Date; or Investor may elect to receive the Financing Fee in the
form of shares of Common Stock valued at the lesser of (i) the Market Price on
the respective Closing Date, or (ii) the price per share being paid for the
Common Stock issuable on each respective Closing Date.

Board Representation.

Subject to Investor purchasing Securities having an aggregate purchase price of
at least $250,000, Investor shall nominate a representative for appointment to
the Company's board of directors who must be approved by the Board. The Company
shall also appoint another nominee to its Board of Directors resulting in a
three member Board of Directors given that suitable candidates are appointed.
Board representation by the Investor shall continue until Investor owns less
than 5% of the total issued and outstanding shares of Common Stock, or Investor
otherwise elects to not designate a board representative.



Credit Facility.

Investor shall have the right, but not the obligation, to make available to the
Company a revolving credit facility in the principal amount of $100,000 ("Credit
Facility") pursuant to a Credit Agreement, the terms of which shall be subject
to mutual agreement. The Credit Facility will accrue interest at the rate of 8%
per annum and shall be convertible at the option of Investor into shares of
Common Stock at a conversion price equal to (i) $0.18 per share, if the Credit
Facility is executed on or before April 15, 2008, or (ii) Market Price on the
date on which the Credit Facility is executed.



Conversion of Accounts and Notes Payable.

Subject to Investor investing at least $250,000, Dr. James Musick shall agree to
convert all notes payable, accrued interest on those notes and deferred and
unpaid compensation owed by the Company to him as of the First Closing Date,
including, without limitation, any and all accrued and unpaid salary, wages or
other compensation, into shares of the Company's securities in accordance with
the following:



All accrued and unpaid advances, notes and expenses, including all accrued and
unpaid interest, not to exceed $225,000 in the aggregate, shall be converted
into shares of Common Stock at a conversion price of $0.18 per share.

All accrued and unpaid wages, salary and other compensation in excess of
$500,000 will be waived, and the balance of $500,000 shall be evidenced by a
convertible promissory note convertible into shares of Common Stock at a
conversion price equal to the greater of (i) Market Price on the Trading Day
immediately preceding the conversion date, or (ii) $1.00 per share, up to a
maximum of 500,000 shares. The convertible note shall automatically convert into
shares of Common Stock upon the occurrence of a liquidity event which shall be
defined by mutual agreement. The convertible note is not intended to create
income tax liability to the payee or the Company and additional provisions may
be implemented to achieve this goal prior to the Second Closing.

Section 2.6. Closing. The First Closing shall occur not later than January 31,
2008.



Representations and Warranties of Investor

The Investor severally represents and warrants to the Company that:

Intent. The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement (whether or not legally binding) at any time
to sell the Common Stock and the Warrant or Warrant Shares to or through any
person or entity; provided, however, that by making the representations herein,
the Investor does not agree to hold such securities for any minimum or other
specific term and reserves the right to dispose of the Common Stock and Warrant
Shares at any time in accordance with federal and state securities laws
applicable to such disposition.

Sophisticated Investor. The Investor is an accredited investor (as defined in
Rule 501 of Regulation D) and Investor has such knowledge and experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Common Stock, the Warrant and the Warrant Shares.
The Investor acknowledges that an investment in the Common Stock, the Warrant
and the Warrant Shares is speculative and involves a high degree of risk.

Authority. This Agreement and each agreement, the forms of which are attached as
Exhibits hereto which are required to be executed by Investor, have been duly
authorized, validly executed and delivered by the Investor and are valid and
binding agreements of the Investor enforceable against it in accordance with
their terms, subject to applicable bankruptcy, insolvency, or similar laws
relating to, or affecting generally the enforcement of, creditors' rights and
remedies or by other equitable principles of general application.

Not an Affiliate. The Investor is not an officer, director or "affiliate" (as
that term is defined in Rule 405 of the Securities Act) of the Company.

Absence of Conflicts. The execution and delivery of this Agreement and the
agreements the forms of which are attached as Exhibits hereto and executed by
the Investor in connection herewith, and the consummation of the transactions
contemplated hereby and thereby, and compliance with the requirements thereof,
will not violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on Investor or (a) violate any provision of any
indenture, instrument or agreement to which Investor is a party or is subject,
or by which Investor or any of its assets is bound; (b) conflict with or
constitute a material default thereunder; (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by Investor to
any third party; or (d) require the approval of any third-party (which has not
been obtained) pursuant to any material contract, agreement, instrument,
relationship or legal obligation to which Investor is subject or to which any of
its assets, operations or management may be subject.

Disclosure; Access to Information. The Investor has received all documents,
records, books and other publicly available information pertaining to Investor's
investment in the Company that have been requested by the Investor. Investor
acknowledges that the Company is subject to the periodic reporting requirements
of the Exchange Act, and the Investor has reviewed or received copies of all of
the SEC Documents. The Investor has not relied on any oral representations of
the Company, any of its officers, directors or representatives, and the Investor
is not relying on any information about the Company that is not contained in
this Agreement, the attachments or the SEC documents in making its investment
decision.

Manner of Sale. At no time was Investor presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising by the Company.

Residency

. The state of residency set forth opposite Investor's name on Exhibit A is the
lawful residence of Investor and has not been used to circumvent the securities
regulations of any state or jurisdiction.



Legends. The Investor acknowledges that the Common Stock, the Warrants and the
Warrant Shares are being offered and sold by the Company pursuant to exemptions
from the registration requirements of state and federal law and as a
consequence, the securities have not been registered under the Securities Act or
any applicable state law. Unless otherwise provided below, each certificate
representing the securities will bear the following legend or equivalent (the
"Legend"):

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.



No Other Legend or Stock Transfer Restrictions

. No legend other than the one specified in Section 3.8 has been or shall be
placed on the share certificates representing the Common Stock, the Warrants or
the Warrant Shares and no instructions or "stop transfer orders," so called
"stock transfer restrictions," or other restrictions have been or shall be given
to the Company's transfer agent with respect thereto other than as expressl
y set forth in this Article III.



Investor's Compliance

.
Nothing in this Article shall affect in any way the Investor's obligations under
any agreement, law or regulation to comply with all applicable securities laws
upon resale of the Common Stock.



 



Representations and Warranties of the Company

The Company represents and warrants to the Investor that:

Organization of the Company. The Company is a corporation duly incorporated and
existing in good standing under the laws of the State of Nevada and has all
requisite corporate authority to own its properties and to carry on its business
as now being conducted. The Company does not have any subsidiaries and does not
own more that fifty percent (50%) of or control any other active business entity
except as set forth in the SEC Documents. The Company is duly qualified and is
in good standing as a foreign corporation to do business in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a Material Adverse Effect.

Authority. (i) The Company has the requisite corporate power and corporate
authority to enter into and perform its obligations under this Agreement, and
the Warrants and to issue the Common Stock, the Warrants and the Warrant Shares
pursuant to their respective terms, (ii) the execution, issuance and delivery of
this Agreement, the Common Stock and the Warrants by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or shareholders is
required, and (iii) this Agreement, the Common Stock certificates and the
Warrants have been duly executed and delivered by the Company and at the Closing
shall constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
or similar laws relating to, or affecting generally the enforcement of,
creditors' rights and remedies or by other equitable principles of general
application. The Company has duly and validly authorized and reserved for
issuance shares of Common Stock sufficient in number for the exercise of the
Warrants. The Company further acknowledges that its obligation to issue Warrant
Shares upon exercise of the Warrants in accordance with this Agreement is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company and
notwithstanding the commencement of any case under 11 U.S.C. section 101 et seq.
(the "Bankruptcy Code"), subject only to compliance with any applicable federal
or state securities laws. The Company shall not seek judicial relief from its
obligations hereunder except pursuant to the Bankruptcy Code. In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives to the
fullest extent permitted any rights to relief it may have under 11 U.S.C.
section 362 in respect of the exercise of the Warrants. The Company agrees,
without cost or expense to the Investor, to take or consent to any and all
action necessary to effectuate relief under 11 U.S.C. section 362.

Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock, $0.001 par value per share, of which
12,681,681 shares are issued and outstanding as of the First Closing Date, and
5,000,000 shares of preferred stock, $0.001 par value per share, none of which
are issued and outstanding. Except as set forth in the SEC Documents, there are
no other outstanding Capital Shares Equivalents. All of the outstanding shares
of Common Stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable.

Common Stock. The Company has registered its Common Stock pursuant to Section
12(g) of the Exchange Act and is in full compliance with all reporting
requirements of the Exchange Act, and the Company is in compliance with all
requirements for the continued listing or quotation of its Common Stock, and
such Common Stock is currently listed or quoted on the Principal Market. As of
the date hereof, the Principal Market is the OTC Bulletin Board and the Company
has not received any notice regarding, and to its knowledge there is no threat,
of the termination or discontinuance of the eligibility of the Common Stock for
such listing.

SEC Documents. The Company has delivered or made available to the Investors true
and complete copies of the SEC Documents. The Company has not provided to the
Investors any information that, according to applicable law, rule or regulation,
should have been disclosed publicly prior to the date hereof by the Company, but
which has not been so disclosed. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act, and
rules and regulations of the SEC promulgated thereunder and the SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto at the time of such
inclusion. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they exclude footnotes or may be condensed or summary
statements) and fairly present in all material respects the financial position
of the Company as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited interim
statements, to normal year-end audit adjustments). Neither the Company nor any
of its subsidiaries has any material indebtedness, obligations or liabilities of
any kind (whether accrued, absolute, contingent or otherwise, and whether due or
to become due) that would have been required to be reflected in, reserved
against or otherwise described in the financial statements or in the notes
thereto in accordance with GAAP, which was not fully reflected in, reserved
against or otherwise described in the SEC Documents, financial statements or the
notes thereto included in the SEC Documents or was not incurred in the ordinary
course of business consistent with the Company's past practices since the last
date of such financial statements.

Exemption from Registration; Valid Issuances. Subject to the continuing accuracy
of each Investor's representations in Article III, the sale of the Common Stock,
the Warrants and the Warrant Shares will not require registration under the
Securities Act and/or any applicable state securities law. The Common Stock to
be issued at each Closing Date shall be validly issued, fully paid and
non-assessable. When issued and paid for in accordance with each Warrant, the
Warrant Shares will be duly and validly issued, fully paid, and non-assessable.
Neither the sales of the Common Stock, the Warrants or the Warrant Shares
pursuant thereto, nor the Company's performance of its obligations under, this
Agreement or the Warrants will (i) result in the creation or imposition by the
Company of any liens, charges, claims or other encumbrances upon the Common
Stock, the Warrants or the Warrant Shares or, except as contemplated herein, any
of the assets of the Company, or (ii) entitle the holders of Outstanding Capital
Shares to preemptive or other rights to subscribe to or acquire the Capital
Shares or other securities of the Company. The Common Stock and the Warrant
Shares shall not subject the Investor to personal liability to the Company or
its creditors by reason of the possession thereof.

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to its knowledge, any person acting
on its or their behalf has conducted or will conduct any general solicitation
(as that term is used in Rule 502(c) of Regulation D) or general advertising
with respect to the sale of the Common Stock or the Warrants.

Corporate Documents. The Company has furnished or made available to the Investor
true and correct copies of the Company's Articles of Incorporation, as amended
and in effect on the date hereof (the "Articles"), and the Company's By-Laws, as
amended and in effect on the date hereof (the "By-Laws").

No Conflicts. Except as set forth on Schedule 4.9, the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby, including without limitation the
issuance of the Common Stock, the Warrants and the Warrant Shares, do not and
will not (i) result in a violation of the Company's Articles of Incorporation or
By-Laws, (ii) conflict with, or constitute a material default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument, or any "lock-up" or similar
provision of any underwriting or similar agreement to which the Company is a
party, or (iii) to the Company's knowledge, result in a violation of any
federal, state or local law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or by which any material property or asset of the Company is bound or
affected, nor to its knowledge is the Company otherwise in violation of or
default under any of the foregoing (except in each case for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not have, individually or in the aggregate, a Material Adverse Effect).
The business of the Company is not, to its knowledge, being conducted in
violation of any law, ordinance or regulation of any governmental entity, except
for possible violations that either singly or in the aggregate would not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock or the Warrants in accordance with
the terms hereof (other than any SEC or state securities filings that may be
required to be made by the Company subsequent to Closing); provided that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
each Investor herein.

No Material Adverse Change. Since December 31, 2007, no Material Adverse Effect
has occurred or exists with respect to the Company, except as disclosed in the
SEC Documents.

No Undisclosed Events or Circumstances. Since December 31, 2007, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Documents or in this Agreement.

Not Used.

Litigation and Other Proceedings

. Except as disclosed in the SEC Documents or on
Schedule 4.13
hereto, there are no lawsuits or proceedings pending or, to the knowledge of the
Company, threatened, against the Company, nor has the Company received any
written or oral notice of any such action, suit, proceeding or investigation,
which could reasonably be expected to have a Material Adverse Effect. Except as
set forth in the SEC Documents and in Schedule 4.13, no judgment, order, writ,
injunction or decree or award has been issued by or, to the knowledge of the
Company, requested of any court, arbitrator or governmental agency which could
result in a Material Adverse Effect.



Material Non-Public Information. Except as described in Schedule 4.14, the
Company has not disclosed to any Investor any material non-public information
that (i) if disclosed, could reasonably be expected to have, a material effect
on the price of the Common Stock or (ii) according to applicable law, rule or
regulation, should have been disclosed publicly by the Company prior to the date
hereof but which has not been so disclosed.

Insurance. The Company maintains property and casualty, general liability,
workers' compensation, environmental hazard, personal injury and other similar
types of insurance with financially sound and reputable insurers that is
adequate, consistent with the Company's historical claims experience and
comparable industry standards. The Company has not received notice from, and has
no knowledge of any threat by, any insurer (that has issued any insurance policy
to the Company) that such insurer intends to deny coverage under or cancel,
discontinue or not renew any insurance policy presently in force.

Tax Matters.

The Company has filed all Tax Returns which it is required to file under
applicable laws, except where the failure to file any Tax Return would not have
a Material Adverse Effect on the Company; all such Tax Returns are true and
accurate and have been prepared in compliance with all applicable laws; the
Company has paid all Taxes due and owing by it (whether or not such Taxes are
required to be shown on a Tax Return) and have withheld and paid over to the
appropriate taxing authorities all Taxes which it is required to withhold from
amounts paid or owing to any employee, shareholder, creditor or other third
parties; and since December 31, 2007, the charges, accruals and reserves for
Taxes with respect to the Company (including any provisions for deferred income
taxes) reflected on the books of the Company are adequate to cover any Tax
liabilities of the Company if its current tax year were treated as ending on the
date hereof.

No claim has been made by a taxing authority in a jurisdiction where the Company
does not file tax returns that such corporation is or may be subject to taxation
by that jurisdiction. There are no foreign, federal, state or local tax audits
or administrative or judicial proceedings pending or being conducted with
respect to the Company; no information related to Tax matters has been requested
by any foreign, federal, state or local taxing authority; and, except as
disclosed above, no written notice indicating an intent to open an audit or
other review has been received by the Company from any foreign, federal, state
or local taxing authority. There are no material unresolved questions or claims
concerning the Company's Tax liability. The Company (A) has not executed or
entered into a closing agreement pursuant to section 7121 of the Internal
Revenue Code or any predecessor provision thereof or any similar provision of
state, local or foreign law; or (B) has not agreed to or is required to make any
adjustments pursuant to section 481 (a) of the Internal Revenue Code or any
similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Company or any of its subsidiaries or has any
knowledge that the IRS has proposed any such adjustment or change in accounting
method, or has any application pending with any taxing authority requesting
permission for any changes in accounting methods that relate to the business or
operations of the Company. The Company has not been a United States real
property holding corporation within the meaning of section 897(c)(2) of the
Internal Revenue Code during the applicable period specified in
section 897(c)(1)(A)(ii) of the Internal Revenue Code.

The Company has not made an election under section 341(f) of the Internal
Revenue Code. The Company is not liable for the Taxes of another person that is
not a subsidiary of the Company under (A) Treas. Reg. section 1.1502-6 (or
comparable provisions of state, local or foreign law), (B) as a transferee or
successor, (C) by contract or indemnity or (D) otherwise. The Company is not a
party to any tax sharing agreement. The Company has not made any payments, is
obligated to make payments or is a party to an agreement that could obligate it
to make any payments that would not be deductible under section 280G of the
Internal Revenue Code.

For purposes of this Section 4.17:

"IRS" means the United States Internal Revenue Service.

"Tax" or "Taxes" means federal, state, county, local, foreign, or other income,
gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including, without
limitation, deficiencies, penalties, additions to tax, and interest attributable
thereto) whether disputed or not.

"Tax Return" means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.



Property. Neither the Company nor any of its subsidiaries owns any real property
except as disclosed in the SEC Documents. Except as described in Schedule 4.17,
each of the Company and its subsidiaries has good and marketable title to all
personal property owned by it, free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company; and, except as set forth in Schedule 4.17, to the
Company's knowledge any real property and buildings held under lease by the
Company as tenant are held by it under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and intended to be made of such property and buildings by the Company.

Intellectual Property. Except as disclosed in the SEC Documents or in
Exhibit 4.19 hereto, each of the Company and its subsidiaries owns or possesses
adequate and enforceable rights to use all patents, patent applications,
trademarks, trademark applications, trade names, service marks, copyrights,
copyright applications, licenses, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and other similar rights and proprietary knowledge (collectively,
"Intangibles") necessary for the conduct of its business as now being conducted.
To the Company's knowledge, except as disclosed in the SEC Documents, neither
the Company nor any of its subsidiaries is infringing upon or is in conflict
with any right of any other person with respect to any Intangibles. Except as
disclosed in the SEC Documents, no claims have been asserted by any person to
the ownership or use of any Intangibles and the Company has no knowledge of any
basis for such claim.

Not Used.

Payments and Contributions

. Neither the Company nor any of its directors, officers or, to its knowledge,
other employees has (i) used any Company funds for any unlawful contribution,
endorsement, gift, entertainment or other unlawful expense relating to political
activity; (ii) made any direct or indirect unlawful payment of Company funds to
any foreign or domestic government official or employee; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other similar payment to any person with respect to Company matters.



No Misrepresentation. No representation or warranty of the Company contained in
this Agreement, any schedule, annex or exhibit hereto or any agreement,
instrument or certificate furnished by the Company to the Investors pursuant to
this Agreement, contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.



Covenant of the Investor

The Investor covenants and agrees with the Company as follows:



Compliance with Law. The Investor's trading activities with respect to shares of
the Company's Common Stock will be in compliance with all applicable state and
federal securities laws, rules and regulations and rules and regulations of the
Principal Market on which the Company's Common Stock is listed.

Disclosure by the Company

. This Agreement requires the Investor to provide certain personal information
to the Company. Such information is being collected by the Company for the
purposes of completing the offering, which includes, without limitation,
determining the Investor's eligibility to purchase the securities under the
applicable securities laws, preparing and registering certificates representing
Common Stock and completing filings required by any stock exchange or securities
regulatory authority. The Investor's personal information may be disclosed by
the Corporation to: (a) stock exchanges or securities regulatory authorities and
(b) any of the other parties involved in the offering, including legal counsel
and may be included in record books in connection with the offering. By
executing this Agreement, the Investor is deemed to be consenting to the
foregoing collection, use and disclosure of the information. The Investor also
consents to the filing of copies or originals of this Agreement as may be
required to be filed with any stock exchange or securities regulatory authority
in connection with the transactions contemplated hereby.





Covenants of the Company



Reservation of Common Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, shares of Common Stock for the purpose of enabling the
Company to issue the Warrant Shares pursuant to any exercise of the Warrants.
The number of shares so reserved shall be increased or decreased to reflect
potential increases or decreases in the Common Stock that the Company may
thereafter be obligated to issue by reason of adjustments to the Warrants.



Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Principal Market, and if required
by the rules of the Principal Market, to list the Common Stock and the Warrant
Shares on the Principal Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Principal Market, it will
include in such application the Common Stock and the Warrant Shares, and will
take such other action as is necessary or desirable in the opinion of any
Investor to cause the Common Stock to be listed on such other Principal Market
as promptly as possible. The foregoing sentence shall not be construed to
require the Company to seek to list its Common Stock on any market other than
the OTC Bulletin Board. The Company will use commercially reasonable efforts to
take all action to continue the listing and trading of its Common Stock on a
Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will use commercially reasonable efforts to comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the Principal Market and shall provide each Investor with
copies of any correspondence to or from such Principal Market which questions or
threatens delisting of the Common Stock, within three (3) Trading Days of the
Company's receipt thereof, until each Investor has disposed of all of its
Registrable Securities.

Exchange Act Registration. The Company will cause its Common Stock to continue
to be registered under Section 12(b) or (g) of the Exchange Act, will use its
best efforts to comply in all material respects with its reporting and filing
obligations under the Exchange Act, and will not take any action or file any
document (whether or not permitted by the Exchange Act or the rules thereunder)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under said Act until each Investor has disposed
of all of its Registrable Securities.

Legends. The certificates evidencing the Registrable Securities shall be free of
legends, except as set forth in Article IX.

Corporate Existence. The Company will take all steps necessary to preserve and
continue the corporate existence of the Company.

Consolidation; Merger

. The Company shall not, at any time after the date hereof, effect any merger or
consolidation of the Company with or into, or a transfer of all or substantially
all of the assets of the Company to, another entity (a "Consolidation Event")
unless the resulting successor or acquiring entity (if not the Company) assumes
by written instrument or by operation of law the obligation to deliver to the
Investor such shares of stock and/or securities as the Investors are entitled to
receive pursuant to this Agreement.



Private Offering Exemption. The sale of the Common Stock and the Warrants and
the issuance of the Warrant Shares pursuant to exercise of the Warrant shall be
made in reliance upon the provisions and requirements of Section 4(2) and/or
Regulation D of the Securities Act and any applicable state securities law. The
Company shall make all necessary SEC and "blue sky" filings required to be made
by the Company in connection with the sale of the securities to the Investor as
required by all applicable Laws, and shall provide a copy thereof to the
Investor promptly after such filing.

Negative Covenants

. For so long as any of the Warrants remain issuable, outstanding or
exercisable, the Company shall not, without the prior written consent of
Investor:



Guaranty

. Guarantee or become liable in any way as surety for, or pledge or hypothecate
any assets as security for, any liability or obligation of any other person or
entity, and the guarantee or liability of which would cause a material adverse
effect on the business, operations, results of operations or its property.



Debt

. Subsequent to the date of this Agreement, create, incur or assume, any Debt
(as defined below), except Debt incurred in the ordinary course of business for
the acquisition of goods or services. Debt means (i) indebtedness for borrowed
money or for the deferred purchase price of goods or services; (ii) obligations
as lessee under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases;
(iii) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise assure a creditor against loss in respect of its indebtedness or
obligations of the kinds referred to in clause (i) or (ii) above; and (iv)
liabilities in respect of unfunded vested benefits under plans covered by Title
IV of ERISA.



Liens

. Create or suffer any senior lien against its property and assets except
(i) liens for taxes not yet due and payable; (ii) mechanic's, materialman's,
shipper's or warehouseman's liens for services or materials, and landlord's
liens for rents not yet due; and (iii) liens securing any permitted purchase
money Debt if such liens do not encumber any property other than the property
for which such purchase money Debt was incurred.



Nature of Business

. Materially change the scope or nature of its business.



Distributions to Shareholders

. Pay or declare any dividends, or purchase, redeem or otherwise acquire any of
its capital stock, or make any other distributions of any property to any of its
shareholders as such.



Increase in Compensation

. Implement an increase in the total compensation payable to any executive
officer.



(g)

Related Party Transactions. Enter into any contract, agreement, transaction,
commitment or arrangement with any Director, Executive Officer, or affiliate of
the Company ("Related Party"), including, without limitation, make any loans or
extension of credit to or from any Related Party.



 



Survival; Indemnification



Survival. The representations, warranties and covenants made by each of the
Company and the Investor in this Agreement, the annexes, schedules and exhibits
hereto and in each instrument, agreement and certificate entered into and
delivered by them pursuant to this Agreement, shall survive the Closing and the
consummation of the transactions contemplated hereby. In the event of a breach
or violation of any of such representations, warranties or covenants, the party
to whom such representations, warranties or covenants have been made shall have
all rights and remedies for such breach or violation available to it under the
provisions of this Agreement or otherwise, whether at law or in equity,
irrespective of any investigation made by or on behalf of such party on or prior
to the Closing Date.



Indemnity.

The Company hereby agrees to indemnify and hold harmless the Investor, its
Affiliates and their respective officers, directors, partners and members
(collectively, the "Investor Indemnitees"), from and against any and all
Damages, in each case promptly as incurred by the Investor Indemnitees and to
the extent arising out of or in connection with:

any material (i) misrepresentation; (ii) omission of fact or (iii) breach of any
of the Company's representations or warranties contained in this Agreement, the
annexes, schedules or exhibits hereto or any instrument, agreement or
certificate entered into or delivered by the Company pursuant to this Agreement;
or

any failure by the Company to perform in any material respect any of its
covenants, agreements, undertakings or obligations set forth in this Agreement,
the annexes, schedules or exhibits hereto or any instrument, agreement or
certificate entered into or delivered by the Company pursuant to this Agreement.

The Investor hereby agrees to indemnify and hold harmless the Company, its
Affiliates and their respective officers, directors, partners and members
(collectively, the "Company Indemnitees"), from and against any and all Damages,
and agrees to reimburse the Company Indemnitees for reasonable all out-of-pocket
expenses (including the reasonable fees and expenses of legal counsel), in each
case promptly as incurred by the Company Indemnitees and to the extent arising
out of or in connection with:

any material misrepresentation, omission of fact, or breach of any of the
Investor's representations or warranties contained in this Agreement, the
annexes, schedules or exhibits hereto or any instrument, agreement or
certificate entered into or delivered by the Investor pursuant to this
Agreement; or

any failure by the Investor to perform in any material respect any of its
covenants, agreements, undertakings or obligations set forth in this Agreement
or any instrument, certificate or agreement entered into or delivered by the
Investor pursuant to this Agreement.

Notice. Promptly after receipt by either party hereto seeking indemnification
pursuant to Section 7.2 (an "Indemnified Party") of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a "Claim"), the Indemnified Party
promptly shall notify the party against whom indemnification pursuant to Section
7.2 is being sought (the "Indemnifying Party") of the commencement thereof; but
the omission to so notify the Indemnifying Party shall not relieve it from any
liability that it otherwise may have to the Indemnified Party, except to the
extent that the Indemnifying Party is materially prejudiced and forfeits
substantive rights and defenses by reason of such failure. In connection with
any Claim as to which both the Indemnifying Party and the Indemnified Party are
parties, the Indemnifying Party shall be entitled to assume the defense thereof.
Notwithstanding the assumption of the defense of any Claim by the Indemnifying
Party, the Indemnified Party shall have the right to employ separate legal
counsel and to participate in the defense of such Claim, and the Indemnifying
Party shall bear the reasonable fees, out-of-pocket costs and expenses of such
separate legal counsel to the Indemnified Party if (and only if): (x) the
Indemnifying Party shall have agreed to pay such fees, out-of-pocket costs and
expenses, (y) the Indemnified Party and the Indemnifying Party reasonably shall
have concluded that representation of the Indemnified Party and the Indemnifying
Party by the same legal counsel would not be appropriate due to actual or, as
reasonably determined by legal counsel to the Indemnified Party, potentially
differing interests between such parties in the conduct of the defense of such
Claim, or if there may be legal defenses available to the Indemnified Party that
are in addition to or disparate from those available to the Indemnifying Party,
or (z) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in
clauses (x), (y) or (z) above, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
legal counsel for the Indemnified Party (together with appropriate local
counsel). The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which consent shall not unreasonably be withheld), settle
or compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnified Party from all liabilities
with respect to such Claim or judgment.

Direct Claims. In the event one party hereunder should have a claim for
indemnification that does not involve a claim or demand being asserted by a
third party, the Indemnified Party promptly shall deliver notice of such claim
to the Indemnifying Party. If the Indemnifying Party disputes the claim, such
dispute shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association as set forth in
Article X. Judgment upon any award rendered by any arbitrators may be entered in
any court having competent jurisdiction thereof.



Choice of Law



Governing Law/Arbitration. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to contracts made
in Colorado by persons domiciled in Boulder and without regard to its principles
of conflicts of laws. Any dispute under this Agreement or any Exhibit attached
hereto shall be submitted to arbitration under the Colorado Uniform Arbitration
Act in Boulder, Colorado and shall be finally and conclusively determined by the
decision of an arbitrator appointed as described in that Act. The arbitrator
shall meet on consecutive business days in Boulder, Colorado, and shall reach
and render a decision in writing with respect to the amount, if any, which the
losing party is required to pay to the other party in respect of a claim filed.
In connection with rendering its decisions, the arbitrator shall adopt and
follow the laws of the State of Colorado. To the extent practical, decisions of
the arbitrator shall be rendered no more than thirty (30) calendar days
following commencement of proceedings with respect thereto. The arbitrator shall
cause its written decision to be delivered to all parties involved in the
dispute. Any decision made by the arbitrator (either prior to or after the
expiration of such thirty (30) calendar day period) shall be final, binding and
conclusive on the parties to the dispute, and entitled to be enforced to the
fullest extent permitted by law and entered in any court of competent
jurisdiction. The non-prevailing party to any arbitration, as determined by the
arbitrator) shall pay the expenses of the prevailing party including reasonable
attorney's fees, in connection with such arbitration.





Assignment; Entire Agreement



Assignment. The Investor's interest in this Agreement may be assigned at any
time, in whole or in part, to any other person or entity (including any
affiliate of the Investor) who makes the representations and warranties
contained in Article III and who agrees to be bound by the covenants of Article
V. Notwithstanding such assignment, the Investor shall continue to be liable for
the performance of the obligations of Investor under this Agreement and the
Warrants.





Notices



Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by reputable
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:



If to the Company:

Vitro Diagnostics, Inc.
Attention: James R. Musick
12635 E. Montview Blvd.
Aurora, CO 80010
Telephone: (720) 859-4120
Facsimile: (720) 859-4110

with a copy to:
(shall not constitute notice)

David J. Babiarz, Esq.
Dufford & Brown, P.C.
1700 Broadway, Suite 2100
Denver, CO 80290
Telephone: 303-861-8013
Facsimile: 303-832-3804

if to the Investor:
as set forth on the signature page hereto.

See Signature Page





with a copy to:
(shall not constitute notice)

Clifford Neuman, Esq.

1507 Pine Street

Boulder, CO 80302



Telephone: (303) 449-2100
Facsimile: (303) 440-1045

 

Either party hereto may from time to time change its address or facsimile number
for notices under this Section 12.1 by giving written notice of such changed
address or facsimile number to the other party hereto as provided in this
Section 12.1.



Miscellaneous



Counterparts/ Facsimile/ Amendments. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. Except as otherwise stated herein, in
lieu of the original documents, a facsimile transmission or copy of the original
documents shall be as effective and enforceable as the original. This Agreement
may be amended only by a writing executed by all parties.



Entire Agreement. This Agreement, the agreements attached as Exhibits hereto,
which include, but are not limited to the Warrant and the Registration Rights
Agreement, set forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof. The terms and
conditions of all Exhibits to this Agreement are incorporated herein by this
reference and shall constitute part of this Agreement as is fully set forth
herein.

Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.

Headings. The headings used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.

Reporting Entity for the Common Stock. The reporting entity relied upon for the
determination of the trading price or trading volume of the Common Stock on any
given Trading Day for the purposes of this Agreement shall be Bloomberg, L.P. or
any successor thereto. The written mutual consent of the Investor and the
Company shall be required to employ any other reporting entity.

Replacement of Certificates. Upon (i) receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of a
certificate representing the Common Stock, the Convertible Preferred or any
Conversion Shares or Warrant or any Warrant Shares and (ii) in the case of any
such loss, theft or destruction of such certificate, upon delivery of an
indemnity agreement or security reasonably satisfactory in form and amount to
the Company (which shall not exceed that required by the Company's transfer
agent in the ordinary course) or (iii) in the case of any such mutilation, on
surrender and cancellation of such certificate, the Company at its expense will
execute and deliver, in lieu thereof, a new certificate of like tenor.

Fees and Expenses. Each of the Company and the Investor agrees to pay its own
expenses incident to the performance of its obligations hereunder, except that
the Company shall pay the fees, expenses and disbursements of Investor's counsel
as provided for in Section 2.2.

Brokerage. Each of the parties hereto represents that it has had no dealings in
connection with this transaction with any finder or broker who will demand
payment of any fee or commission from the other party. The Company on the one
hand, and the Investor, on the other hand, agree to indemnify the other against
and hold the other harmless from any and all liabilities to any person claiming
brokerage commissions or finder's fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby.



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

VITRO DIAGNOSTICS, INC.

By:

James R. Musick,

President



 

NUMBER OF CLASS A

INVESTOR PERCENTAGE SHARES WARRANTS

John D. Gibbs

807 Wood N Creek Road

Ardmore, OK 73401



 

_______________________

(signature)



 

 

70%



875,000



 

700,000



John C. Power

60 Sea Walk Drive

P O Box 114

Sea Ranch, CA 95497



 

_______________________

(signature)



 

20%



250,000



200,000

Clifford L. Neuman

1507 Pine Street

Boulder, CO 80302



 

______________________

(signature)



 

10%



125,000



100,00



 